19-22312-rdd           Doc 1335        Filed 12/17/19 Entered 12/17/19 10:44:25                     Main Document
                                                     Pg 1 of 6


     Stephen E. Hessler, P.C.                                        James H.M. Sprayregen, P.C.
     Marc Kieselstein, P.C.                                          Ross M. Kwasteniet, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                            Brad Weiland (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                              KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                            KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                        300 North LaSalle Street
     Telephone:     (212) 446-4800                                   Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                   Telephone:      (312) 862-2000
                                                                     Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )         Chapter 11
                                                                 )
     WINDSTREAM HOLDINGS, INC., et al.,1                         )         Case No. 19-22312 (RDD)
                                                                 )
                                        Debtors.                 )         (Jointly Administered)
                                                                 )
                        DEBTORS’ REPLY IN SUPPORT OF DEBTORS’
                  SECOND MOTION TO EXTEND THE DEBTORS’ EXCLUSIVE
              PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
              THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

 this reply to the four limited objections filed by the creditors’ committee [Docket No. 1318], first

 lien ad hoc group [Docket No. 1315], second lien ad hoc committee [Docket No. 1316], and

 indenture trustees for the Debtors’ unsecured notes [Docket No. 1317] and in further support of

 the Debtors’ Second Motion to Extend the Debtors’ Exclusive Periods to File A Chapter 11 Plan




 1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
       number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
       the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
       complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
       http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
       cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.


                                                             1
19-22312-rdd        Doc 1335        Filed 12/17/19 Entered 12/17/19 10:44:25                    Main Document
                                                  Pg 2 of 6


 and Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code [Docket

 No. 1281] (the “Motion”).2

                                                       Reply

          1.       The Debtors have shown cause and so satisfied the legal standard for an extension

 of their exclusivity periods under section 1121 of the Bankruptcy Code. Indeed, there is no genuine

 dispute over that fact, as even the objections acknowledge that an extension is appropriate.

          2.       Nonetheless, the Debtors have sought to build consensus and remain willing to

 compromise regarding the extensions requested in the Motion. More specifically, in an attempt to

 consensually resolve the concerns raised by the objecting parties, the Debtors offered last week,

 days prior to the Motion’s objection deadline, to compromise on a reduced extension of their plan

 filing exclusivity to just June 1, 2020. While none of the objections reference this compromise

 position, the Debtors stand by their proposed resolution and, contemporaneously with the filing of

 this reply, have filed a revised proposed form of order providing for chapter 11 plan filing

 exclusivity through May 31, 2019 and solicitation exclusivity through July 31, 2019 (reducing

 each period by nearly three months from what the Debtors had initially requested in the Motion).

 The Debtors remain optimistic that this compromise will prompt the objecting parties to withdraw

 their pleadings.

          3.       For the reasons set forth below, the Debtors respectfully submit that the time

 periods reflected in the revised order are the minimum exclusivity extension appropriate under the

 circumstances. Accordingly, the Debtors respectfully request that the Court approve the Motion

 and enter the revised order.




 2   Capitalized terms used but not defined herein have the meanings given to them in the Motion.


                                                          2
19-22312-rdd       Doc 1335     Filed 12/17/19 Entered 12/17/19 10:44:25             Main Document
                                              Pg 3 of 6


 I.      The Debtors’ Progress in These Cases Provides Cause to Extend Exclusivity.

         4.       The Debtors’ efforts to date have achieved near-uniform consensus (even in many

 cases with litigation opponents) on the process and key scheduling items in these chapter 11 cases,

 including the commencement and continuation of mediation and scheduling of the expeditious

 prosecution of the Uniti litigation. In addition, the Debtors have advanced the Uniti litigation

 itself—recently defeating Uniti’s motion to dismiss almost in its entirety—and fully expect to

 continue to prosecute the litigation to a successful ruling or other resolution in accordance with

 the schedule already agreed among the parties and approved by the Court. The Debtors have also

 successfully advanced numerous typical and critical processes and milestones regarding the

 effective administration of these cases (e.g., first and second day pleadings and retention

 applications, securing adequate financing for the cases, the assumption and rejection of contracts

 and leases, the reconciliation and resolution of filed claims filed against the estates, filing of

 schedules and statements, among other things—all significant undertakings on their own in cases

 of this size).

 II.     The Uniti Litigation Proceeds Apace but Must Likely Be Resolved Before the Debtors
         and Other Stakeholders Can Negotiate an Appropriate Chapter 11 Plan.

         5.       Each of the objecting parties—all intervenors in the Uniti litigation—agreed to

 support and participate in mediation and agreed to the Uniti litigation schedule (and none raised

 an objection to the stipulations to extend the purported application of the section 365(d)(4)

 deadline to the Uniti Arrangement). In doing so the objecting parties recognized, as they must,

 that resolution of the Uniti-related matters in these chapter 11 cases is a gating issue to the cases’

 proceeding to the plan process. While the Debtors can and have been developing a business plan

 and financial models based on all available information and varying assumptions and scenarios

 (and have discussed this information with other parties), it is inappropriate given the significant


                                                   3
19-22312-rdd        Doc 1335         Filed 12/17/19 Entered 12/17/19 10:44:25                    Main Document
                                                   Pg 4 of 6


 uncertainty at this time to attempt to formulate, file, solicit, and obtain confirmation of a plan of

 reorganization until resolution of the Uniti litigation provides all parties with increased certainty.3

 It is no surprise, given these facts, that the objecting parties agree that an exclusivity extension at

 least through the conclusion of the Uniti trial is appropriate.

 III.     The Objecting Parties Offer No Reason the Court Should Not Find Cause to Extend
          Exclusivity.

          6.       In their filings, the objecting parties make almost no attempt to argue the applicable

 legal standard.      Instead, the objecting parties resort to naked assertions that the requested

 exclusivity extensions should be shorter in an attempt to keep a “short leash” on the Debtors after

 the conclusion of the Uniti trial. That is not a basis to deny or limit the relief requested in the

 Motion. As set forth in the Motion, the Debtors have more than satisfied each of the actually

 applicable legal bases for granting a full extension of exclusivity.

          7.       Moreover, irrespective of the outcome of the Uniti trial, the Debtors must be

 afforded an appropriate opportunity after trial to formulate and prosecute a chapter 11 plan. And

 the Court must be afforded an appropriate period of time to consider and rule on the evidence and

 arguments presented at the Uniti trial. None of the time periods proposed by the objecting parties

 would allow for either. Instead, it appears that the objecting parties are attempting to game the

 judicial process by objecting to the Motion to exert inappropriate pressure on, first, the Court (to

 issue a ruling in the Uniti litigation), and then potentially the Debtors (to cede decision-making

 authority on the path forward in these chapter 11 cases in exchange for creditor support for

 additional extensions of exclusivity). This is the exact result the statute is meant to prevent.




 3   Nonetheless, the Debtors have consistently invited plan term sheets and proposals from all of their stakeholders—
     including the objectors here—but have received none to date.


                                                          4
19-22312-rdd         Doc 1335         Filed 12/17/19 Entered 12/17/19 10:44:25                       Main Document
                                                    Pg 5 of 6


          8.       The Debtors do not believe it is an efficient use of estate assets to file or prosecute

 a plan of reorganization based on an uncertain or hypothetical outcome to the Uniti litigation. Nor

 is it an efficient use of estate assets to force the Debtors to prepare and file another exclusivity

 extension motion in the midst of the Uniti trial (or near immediately thereafter), which the Debtors

 would likely be forced to do if the objecting parties have their way.4 Nor is it correct under the

 controlling legal standard that the outcome to the Uniti litigation in and of itself would provide a

 basis to deny a further extension of the Debtors’ exclusivity periods. Win or lose, the Debtors are

 entitled to an opportunity to determine the direction of these chapter 11 cases and prosecute a

 chapter 11 plan reflecting that direction, and so the Debtors respectfully submit that the Court

 should grant the relief requested here.

                                                      Conclusion

          9.       For the reasons set forth herein, and in the Motion, the Debtors respectfully request

 that the Court grant the relief requested by their Motion, overrule the objections, and enter the

 revised form of order filed contemporaneously herewith.



                                  [Remainder of page intentionally left blank.]




 4   See Docket No. 1317 ¶ 11 (the indenture trustees’ request that plan filing exclusivity expire on an unspecified date
     in March 2020, which may require filing an exclusivity extension motion during or even before the Uniti trial);
     Docket No. 1318 ¶ 15 (the creditors’ committee’s request that the filing exclusivity period be set to an unspecified
     date that is “some reasonable period of time following the March trial in the Uniti Litigation,” which—while the
     Debtors submit that the requested relief offers that “reasonable time”—could require filing an extension motion
     during the Uniti trial); Docket No. 1316 ¶ 7 (the second lien ad hoc committee’s request that plan filing exclusivity
     expire on March 31, 2020, which could require filing an exclusivity extension motion during or immediately
     following the Uniti trial); Docket No. 1315 ¶ 4 (the first lien ad hoc group’s request that filing exclusivity period
     expire on April 15, which would require filing an exclusivity extension motion directly after the Uniti trial and
     potentially prior to a ruling).


                                                            5
19-22312-rdd     Doc 1335     Filed 12/17/19 Entered 12/17/19 10:44:25         Main Document
                                            Pg 6 of 6


        WHEREFORE, the Debtors respectfully submit that the Court should overrule the

 Objections and grant the relief requested by the Motion.

 Dated: December 17, 2019             /s/ Stephen E. Hessler, P.C.
 New York, New York                   Stephen E. Hessler, P.C.
                                      Marc Kieselstein, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900
                                      - and -
                                      James H.M. Sprayregen, P.C.
                                      Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                      Brad Weiland (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Counsel to the Debtors and Debtors in Possession




                                                 6
